Citation Nr: 0709612	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-03 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
laceration of the left forearm with sympathetic dystrophy of 
the left hand (left forearm disability), currently rated 30 
percent disabling.

2.	Entitlement to an increased rating for a low back strain, 
currently rated              20 percent disabling.

3.	Entitlement to an increased rating for peroneal neuropathy 
of the left lower extremity, as secondary to service-
connected low back strain, currently rated         10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In February 2003,           a hearing 
was held at the RO before a Decision Review Officer (DRO).

Thereafter, through its February 2005 decision/remand, the 
Board denied              the veteran's petitions to reopen 
previously denied claims for service connection  for 
hypertension, and residuals of a cyst excision from the right 
arm -- however, the remaining claims for increased ratings 
for residuals of a laceration of the        left forearm, and 
low back strain, were remanded to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.), for further 
development.

On completion of the requested development, the AMC in August 
2006 granted service connection for peroneal neuropathy of 
the left lower extremity with a        10 percent evaluation, 
secondary to low back strain -- essentially, which provided a 
separate rating for the underlying back disorder.  Since the 
veteran has not indicated satisfaction with the overall 
increase in compensation for low back strain, and a higher 
rating is still possible under the rating schedule, the claim 
for an increased rating for his back disorder (along with 
neurological manifestations) remains on appeal.  See AB. v. 
Brown, 6 Vet. App. 35, 39 (1993).  The AMC has also since 
denied the claim for a higher rating for residuals of a 
laceration of the left forearm, as indicated in a 
supplemental statement of the case (SSOC) later that month.

Presently, the Board will adjudicate and decide the claim for 
increase pertaining to residuals of a laceration of the left 
forearm.  Unfortunately, however, the additional claims for 
an increased rating for low back strain, and associated 
peroneal neuropathy of the left leg require still further 
development before being decided.            So, regrettably, 
they are again being remanded to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice as to the 
evidence required to substantiate the claim for an increased 
rating for residuals of a laceration of the    left forearm, 
including an explanation of the shared obligation between VA 
and himself to obtain that evidence and information.  
Moreover, VA also has fulfilled its duty to assist him in 
obtaining evidence relevant to the disposition of this 
matter.  

2.	The veteran's service-connected residuals of a laceration 
of the left forearm,  with sympathetic dystrophy of the left 
hand, involves neurological impairment which is most 
appropriately characterized as incomplete moderate paralysis 
of      the lower radicular nerve group.  There is no 
objective evidence to support            the presence of 
separate additional compensable disability due to a previous         
muscle injury, or orthopedic impairment.   


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for residuals of a laceration of the left forearm with 
sympathetic dystrophy of the left hand              (left 
forearm disability).  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002);                     38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, 
Diagnostic Code (DC) 8512 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability), therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the foregoing requirement that a claimant 
for VA compensation benefits receive notice information that 
is specific to the claim which he intends to establish, the 
veteran has been appropriately informed as to the 
significance of the VCAA's duty to assist to the continuing 
evidentiary development of the claim presently being decided, 
for an increased rating for residuals of a laceration of the 
left forearm.  Through issuance of several VCAA notice 
letters during the pendency of the appeal, as well as the 
April 2003 statement of the case (SOC) and subsequent SSOCs, 
the criteria for content-specific notice as defined in the 
Pelegrini II decision have effectively been met.  




The RO's initial comprehensive VCAA notice letter that 
pertained to the claim under review was issued to him in 
April 2004, and preliminarily, explained to him the general 
requirement to establish his claim, that his service-
connected disability had undergone a worsening in severity.  
The April 2003 SOC, and later SSOCs,   set forth in greater 
detail the specific provisions of the rating schedule,             
primarily those involving the evaluation of conditions 
involving the peripheral nervous system.  Another notice 
letter provided to him in March 2005 by the AMC identified 
those sources of evidence that would be most helpful in 
establishing his claim, including private medical records, 
reports of a examinations and laboratory tests, and relevant 
lay statements from other individuals.  So the first element 
of satisfactory VCAA notice as set forth in Pelegrini II, of 
explanation of the additional evidence required to 
substantiate the claim, was met.      

In accordance with the second and third elements of the 
Pelegrini II analysis,       the April 2004 notice 
correspondence explained to the veteran the mutual obligation 
that existed between VA and himself, to obtain all further 
evidence relevant to the eventual disposition of his claim, 
including that VA would undertake reasonable measures to 
assist in obtaining all further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  A copy of VA 
Form 21-4142 (Authorization for Release of Information) was 
enclosed upon which he could identify any additional sources 
of relevant treatment records.  Subsequent letters issued by 
the AMC in March and July 2005 also apprised him of efforts 
thus far to obtain medical information           he had 
already identified.      

Additionally, the April 2004 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal, to please send 
to the AMC; he was further notified that if he had any other 
evidence or information which he believed would support his 
claim, to notify that agency.        So the fourth and final 
element of VCAA notice was likewise met.   



The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through an addendum to the August 2006 SSOC 
informing him of the recent holding in the Dingess/Hartman 
decision.  He has therefore received detailed notice 
concerning both the disability rating and effective date 
elements of his claim.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been issued to the veteran in a  timely 
manner.  In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claim under 
review.  See 18 Vet. App. at 119-20.  See, too, 38 U.S.C.A. § 
5103(a);                 38 C.F.R. § 3.159(b)(1).  Here, the 
relevant VCAA notice letters were provided to the veteran 
subsequent to the issuance of the February 2002 rating 
decision on appeal -- so the above-referenced definition of 
timely notice was not met.  

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claim, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of it.  Following the most recently 
issued VCAA notice letter in  March 2005 that addressed in 
some detail the procedures for the development of  his claim, 
he had ample opportunity to respond with additional evidence 
or argument prior to the August 2006 SSOC continuing the 
denial of it, and the October 2006 recertification of this 
case to the Board.  He has since provided several personal 
statements to support his claim.  Also, he has undergone a 
detailed February 2006 VA neurological examination.  There is 
no indication from the veteran himself, nor does the record 
otherwise suggest, that there is any additional relevant 
evidence that has not yet been obtained.  For these reasons, 
the Board finds that regardless of the timing of the VCAA 
notice letters, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006). 

Moreover, in considering and adjudicating the veteran's claim 
on appeal, VA has undertaken appropriate action to comply 
with the duty to assist him.  This has included obtaining the 
veteran's post-service outpatient and hospitalization records 
from a military medical facility, and private treatment 
providers.  He has also undergone several VA examinations in 
connection with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, the veteran has 
provided several personal statements, and additional copies 
of relevant records  from private treatment providers.  He 
has also provided testimony during a February 2003 hearing 
before a DRO at the RO.    

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The condition under evaluation, that of residuals of a 
laceration of the left forearm, with reflex sympathetic 
dystrophy of the left hand, is presently rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code (DC)    5308-8512 -- as a muscle injury to 
the wrist, fingers and thumb                        (Muscle 
Group VIII), rated by analogy to impairment of the nerves of 
the           lower radicular group.  

Under DC 8512, pertaining to the lower radicular group, there 
is complete paralysis where to all intrinsic muscles of the 
hand, and some or all of the flexors of the wrist and 
fingers, are paralyzed (substantial loss of use of hand).  
This condition warrants the assignment of a 70 percent rating 
for an affected major extremity, and               60 percent 
rating for a minor (i.e., nondominant) extremity).  Also, 
where there is incomplete paralysis that is mild in severity, 
this corresponds to the assignment of a 20 percent rating, 
and notwithstanding whether it is a major or minor upper 
extremity which is affected.  Moderate incomplete paralysis 
will warrant assignment of a 40 percent rating for impairment 
to the major extremity, and            30 percent rating if 
involving the minor extremity.  Severe incomplete paralysis 
warrants a 50 percent rating if affecting a major extremity, 
and 40 percent rating for a minor extremity.  

A note to the provisions for the evaluation of diseases of 
the peripheral nerves, states that the term "incomplete 
paralysis," with peripheral nerve injuries,            
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.           See 38 C.F.R. § 4.124a.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Upon review of the determinative medical evidence in this 
instance, the Board finds that the 30 percent disability 
rating currently in effect for the service-connected 
residuals of laceration of the left forearm, continues to 
provide the most appropriate evaluation for this condition.  

Consideration has been provided to all potential service-
connected manifestations of this disorder for rating 
purposes, with emphasis on any additional nonoverlapping 
symptomatology in accordance with VA's "anti-pyramiding" 
rule  -- under 38 C.F.R. § 4.14, which provides that the same 
disability should not be evaluated under separate diagnoses.  
See also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In 
this regard, the comprehensive review of the record should 
encompass primarily the component of any peripheral nerve 
condition attributable to the service-connected disability at 
issue, which is also consistent with how the RO previously 
evaluated this condition, notwithstanding that some 
discussion is further indicated as to potential relevant 
orthopedic or other symptomatology.

The relevant evidence includes reports from several 
physicians who have had the opportunity to evaluate the 
veteran's condition since the December 2000 date of claim for 
increase, up until more contemporaneous reports.  The 
findings of the most recent VA examination for this condition 
in February 2006 warrant initial mention, inasmuch as they 
present an overall medical assessment that tends to directly 
address the rating criteria, and based on a detailed 
foundation.  The opinion offered by the February 2006 
neurological examiner on the issue of the degree of severity 
of the service-connected residuals of a left forearm injury, 
was that it involved "moderate incomplete" paralysis of the 
left hand, radicular nerve area.                   As 
indicated, this level of severity where there is an affected 
minor extremity,        as in this case, corresponds to a 30 
percent disability rating under 38 C.F.R. § 4.14, DC 8512, 
the present evaluation that is in effect.

The report of this VA examination indicates that the above 
opinion was provided following a detailed objective 
examination, along with an opportunity for a review of the 
claims file that included pertinent medical history from VA 
and private medical providers.  As a result, the examiner's 
assessment had a sufficient foundation in the record as to 
contribute substantially to its overall probative value. See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (the factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The examination report also 
reflects various findings that would generally appear to be 
consistent with the diagnosis and opinion offered, including 
that there was a "moderate" effect in one or more 
modalities of neurological functioning in the affected area 
on examination.     

The veteran's previous history of medical evaluation and 
treatment reflects  findings that do not appear to be 
inconsistent with the assessment offered by         the 
February 2006 examination provider.  On VA examination in 
December 2001,  it was indicated that concerning the history 
of the left hand condition, he was on no course of treatment.  
He had some residual tingling and numbness in the fingertips.  
Grip and fine motor control were somewhat slow and weakened.  
There was no paralysis.  There was good movement to the 
fingers and hand on the left.  The main component of his 
condition was paresthesia of the fingertips. The examiner 
indicated that reflex sympathetic dystrophy was not found on 
examination.        Also, a subsequent examination in April 
2002 resulted in a finding of significant impairment of the 
left hand, with some numbness in the left lower forearm 
compared to the right.  It was observed that however other 
conditions such as      low back pain and cervical 
degenerative disc disease were those which had led to  an 
identifiable degree of functional impairment. 



Records from a private neurological clinic dated from March 
2002 to May 2005 also show manifestations of decreased 
sensory and motor function in left hand    and fingers.  The 
conditions that were diagnosed during the course of continued 
treatment nonetheless were of those affecting other regions, 
including radiculopathy from a cervical spine condition, and 
lower back disorder.    

When considering this degree of symptomatology at the 
neurological level attributable to service-connected 
disability, these would generally correspond to   the rating 
criteria for a 30 percent evaluation.  DC 8512 defines 
complete paralysis as essentially substantial loss of use of 
the hand and fingers.  As a result, the next higher level 
under that diagnostic code for severe incomplete paralysis, 
while not   at the preceding degree of severity, indicates 
symptomatology relatively near that level.  This is not 
demonstrated in the present case, since there was generally a 
high degree of functional capacity retained.  The most recent 
medical opinion that identified a moderate level of severity, 
also was based in part on the opportunity to review this 
treatment history.  

Additional relevant manifestations of service-connected 
disability have likewise been considered, including the 
potential for muscle impairment, and since the RO's 
designated diagnostic code provides reference to muscle 
injury (although the condition was actually rated by analogy 
to impairment of the peripheral nerve).          To this 
effect, the above-referenced December 2001 VA examination 
clarified    that there was no muscle injury, in that there 
was no significant muscle pain claimed, or definite muscle 
injury.  The subsequent findings of record do not 
substantiate a muscle injury.  The provisions for evaluating 
orthopedic impairment have also been taken into account, to 
include those for limitation of motion.  On the   February 
2006 examination as for the index and long fingers, there 
existed a gap   of 1 to 2-inches between each finger and the 
proximal transverse crease of hand on maximal flexion.  
Additional 10-percent ratings could not be assigned under          
38 C.F.R. § 4.71a, DC 5229 even though the numerical criteria 
were met, without evidence of an distinct orthopedic disorder 
or symptomatology of the left hand, apart from the limitation 
of motion considered already in the 30 percent rating under 
DC 8512.  The evidence on this subject, includes the December 
2001 examination which found that there was no injury to the 
bone structure due to service-connected disability.  On the 
February 2006 examination, an x-ray of the left forearm was 
negative.  There is unfortunately no objective evidence of         
non-overlapping symptomatology consisting of limitation of 
motion to correspond to a separate additional rating on this 
basis. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the record does not indicate that the veteran's 
service-connected residuals of a laceration of the left 
forearm has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors,    the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board finds that the 
evidence of record does not provide the basis for assignment 
of a rating higher than 30 percent for residuals of   a 
laceration of the left forearm with sympathetic dystrophy of 
the left hand.      Since the preponderance of the evidence 
is against the claim for an increased rating, the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 30 percent for residuals 
of a laceration of the left forearm with sympathetic 
dystrophy of the left hand (left forearm disability) 
is denied.


REMAND

In accordance with the Board's February 2005 remand 
directive, the veteran underwent a comprehensive orthopedic 
examination in January 2006 intended to address the severity 
of his service-connected disability of the lower back.         
While the examination resulted in several findings essential 
to evaluating that disorder, based on provisions of the 
rating schedule regarding limitation of motion and as well, 
degenerative disc disease, there is nonetheless some 
clarification required of his reported range of motion 
findings, and in particular on the observable effect of 
functional loss due to such factors as pain, weakness, and 
fatigability.  This is consistent with the principle in 
evaluating musculoskeletal disabilities on the basis of range 
of motion, that VA must obtain and consider additional 
functional impairment in mobility due to functional loss, and 
preferably in objective terms, such as additional degrees of 
motion lost on this basis.             See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

The January 2006 examination report indicates that a detailed 
range of motion study was conducted at that time, which 
pertained to components of active and passive range of motion 
of the thoracolumbar spine (flexion, extension, lateral 
flexion and rotation).  For each finding, there was observed 
to exist no additional limitation on mobility due to pain.  
For instance, flexion of the thoracolumbar spine was from     
0 to 60 degrees (on active and passive motion), with no 
further loss of function    due to pain.  

This notwithstanding, a more specific description of the 
extent of functional loss also intended to address the 
requirements of the DeLuca v. Brown decision, provided 
contradictory information.  Under the category of whether 
there was additional limitation of motion on repetitive use 
of the joints due to pain, fatigue, weakness or lack of 
endurance, there was a positive response.  As for 
"limitation of motion on repetitive use" this was described 
as 50 to 60 degrees on flexion.          The factor listed as 
"most responsible" for limitation of motion was that of 
pain.  Based upon the above, if the VA examiner were in fact 
stating the complete extent of  "limitation of motion" (as 
opposed to range of motion), this would mean a substantially 
lesser degree of mobility than 60 degrees of flexion.                       
Thus, when reading the examination report as a whole, 
including prior range of motion findings, there is no clear 
indication of the impact of functional loss upon the extent 
of the veteran's lower back disorder.  

So a supplemental opinion should be obtained from the January 
2006 VA examiner for purposes of clarification of the 
examination report.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   

Furthermore, inasmuch as the remand of the veteran's claim 
for an increased rating for his low back strain, may result 
in additional information having been acquired  as to other 
relevant service-connected manifestations of that underlying 
condition, this newly obtained evidence might affect the 
outcome of the claim for increase for peroneal neuropathy of 
the left lower extremity (secondary to the back disorder)     
-- so these issues are inextricably intertwined.  See Harris 
v. Derwinski,                  1 Vet. App. 180, 183 (1991).  
It follows that these claims for higher ratings should be 
considered together, in order to avoid piecemeal adjudication 
of these issues with common parameters.  See, e.g., Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	If possible, arrange for the 
physician who previously examined the 
veteran in January 2006 to provide an 
addendum to that evaluation.  It is 
requested that this physician review 
the corresponding examination report, 
particularly, the reported range of 
motion findings for the thoracolumbar 
spine,           and please provide 
clarification as to the precise 
measurement of forward flexion -- 
including consideration of the extent 
of additional functional loss due to 
such factors as pain, fatigability, 
weakness, incoordination, etc., in 
accordance with the         DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) 
decision.  In offering the requested 
information, please consider the 
objective range of motion findings 
noted, as well as the indication on the 
examination report that the veteran had 
"limitation on repetitive use of 50 to 
60 degrees."

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from another physician 
equally qualified to make this 
determination.       (Note: if the 
latter situation arises, this may 
require having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then readjudicate the claims on 
appeal for increased ratings for a low 
back strain, and peroneal neuropathy of 
the left lower extremity, in light of 
the additional evidence obtained.  In 
adjudicating the claim for an increased 
rating for a low back strain,   the RO 
(AMC) should to indicate its continued 
consideration of the applicable 
versions of the rating criteria for 
diseases and injuries affecting the 
spine (including with regard to the 
evaluation of IVDS)       which are 
currently set forth at 38 C.F.R. § 
4.71a,  DCs 5235 to 5243 (2006).  If 
the claims are not granted to the 
veteran's satisfaction, prepare an SSOC 
and send it to him and his 
representative.  Give them time to 
respond before returning this case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






 Department of Veterans Affairs


